DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 18 March 2020 in reference to application 16/648,626.  Claims 1-12 and 26-33 are pending and have been examined.

Claim Objections
Claims 4 and 30 objected to because of the following informalities:  Claims 4 and 30 reads “adjusting, according to at least one of the packet loss ratio, a sampling rate or a compression ratio” but should properly read “adjusting, according to the packet loss ratio, at least one of a sampling rate or a compression ratio”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldbauer et al. (US PAP 2014/0026020).

Consider claim 1, Feldbauer teaches An audio coding method, comprising: 
obtaining an ith audio frame in n consecutive audio frames (0001, audio signal, 0025, blocks of signal which are windows) and obtaining an ith piece of coded data (0025, first encoder encodes signal on block by block basis) and an ith piece of redundant data based on the ith audio frame (0028, redundancy coding for each block), wherein the ith piece of coded data is obtained by coding the ith audio frame (0025, first encoder encodes signal on block by block basis), and the ith piece of redundant data is obtained by coding and buffering the ith audio frame (0028-29, redundancy coding for each block), wherein n is a positive integer, and 1 < i < n; and 
packing the ith piece of coded data and at most m pieces of redundant data before the ith piece of redundant data into an ith audio data packet, wherein m is a preset positive integer (0025 putting encoded signals into packets, 0047, redundant data may be put into different packets).

Consider claim 2, Feldbauer teaches the method of claim 1, wherein packing the ith piece of coded data and the at most m pieces of redundant data before the ith piece of redundant data into the ith audio data packet comprises at least one of the following steps: 
packing a first piece of coded data into a first audio data packet when i= 1 (0025 putting encoded signals into packets in a block by block basis); 
th audio data packet when 1 < i < m; or 
packing the ith piece of coded data and a buffered (i-m)th piece of redundant data to a buffered (i-1)th piece of redundant data into the ith audio data packet when m < i < n.

Consider claim 5, Feldbauer teaches the method of claim 1, wherein obtaining the ith piece of coded data by coding the ith audio frame, and obtaining the ith piece of redundant data by buffering the ith piece of coded data comprises: 
coding the ith audio frame through a first coding scheme to obtain an ith piece of first coded data (figure 3, first encoder, losing coding, 0045 ); and 
coding the ith audio frame through a second coding scheme to obtain an ith piece of second coded data, and buffering the ith piece of second coded data as the ith piece of redundant data (figure 3, redundancy coding, using transformed parameters, 0063-65, not found in first encoder).

Consider claim 7, Feldbauer teaches the method of claim 1, further comprising: 
collecting a sound signal to obtain source audio data, wherein the source audio data comprises the n consecutive audio frames (0001, audio signal, 0025, blocks of signal which are windows from input).

Consider claim 8, Feldbauer teaches an audio decoding method (abstract, figure 2), comprising: 

when lost coded data exists before current coded data in the current audio data packet, selecting target redundant data from redundant data in the current audio data packet, wherein an audio frame corresponding to the target redundant data is the same as an audio frame corresponding to the lost coded data (0041, when parameters from first encoder lost, use redundant data corresponding to same block to estimate the lost parameters); and 
decoding the target redundant data and the current coded data (0038-41, reconstructing signal with encoded parameters and redundant data as needed.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-11, 26-29, 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldbauer in view of Mani et al. (US PAP 2015/0078372).

Consider claim 3, Feldbauer teaches the method of claim 1, further comprising: 

determining a value of m according to at least one of the packet loss information (033, bit rate of redundant coding determined on packet loss statistics)
Feldbauer does not specifically teach that the packet loss information is at least one of a packet loss ratio transmitted by a receiving end or consecutive packet loss information, wherein the consecutive packet loss information is used to indicate a quantity of consecutive lost packets; and 
determining a value of m according to at least one of the packet loss ratio or the consecutive packet loss information, wherein the value of m is positively correlated with the packet loss ratio.
In the same field redundancy coding, Mani teaches 
that the packet loss information is at least one of a packet loss ratio transmitted by a receiving end or consecutive packet loss information, wherein the consecutive packet loss information is used to indicate a quantity of consecutive lost packets (0055-56, collecting packet loss statistics including consecutively lost packets); and 
determining a value of m according to at least one of the packet loss ratio or the consecutive packet loss information, wherein the value of m is positively correlated with the packet loss ratio (0060-61, as packet loss is higher, more redundant information is included in bit stream).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to include more redundancy where packet loss is higher as taught by 

Consider claim 9, Feldbauer teaches the method of claim 8, but does not specifically teach  -4-Application No.: PCT/CN2018/106298 Filing Date:September 18, 2018
when a timestamp of the current coded data and a timestamp of the received coded data are not consecutive and the timestamp of the current coded data and a timestamp of the received redundant data are not consecutive, determining that the lost coded data exists before the current coded data.
In the same field of packet loss concealment, Mani teaches 
when a timestamp of the current coded data and a timestamp of the received coded data are not consecutive and the timestamp of the current coded data and a timestamp of the received redundant data are not consecutive, determining that the lost coded data exists before the current coded data (0131-39, timestamps determined, and a timestamp gap detection is used to determine where primary data is missing and corresponding redundant data is to be used to fill in).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use timestamps to determine packet loss as taught by Mani in the system Feldbauer in order to better mitigate the effects of packet loss (Mani 0003-04).

Consider claim 10, Mani teaches the method of claim 8

Consider claim 11, Feldbauer teaches the method of claim 8, but does not specifically teach  -4-Application No.: PCT/CN2018/106298 Filing Date:September 18, 2018wherein decoding the target redundant data and the current coded data comprises: 
sorting the target redundant data and the current coded data according to a timestamp of the target redundant data and a timestamp of the current coded data, wherein a quantity of pieces of target redundant data is w, and w is a positive integer; and 
sequentially decoding the target redundant data and the current coded data in ascending order of timestamps, to obtain (w+1) pieces of audio frames.
In the same field of packet loss concealment, Mani teaches 
sorting the target redundant data and the current coded data according to a timestamp of the target redundant data and a timestamp of the current coded data, wherein a quantity of pieces of target redundant data is w, and w is a positive integer (0131-39, timestamps of missing primary data is used to determine the timestamps needed of the redundant data, which is then used to fill in, and in order); and 
sequentially decoding the target redundant data and the current coded data in ascending order of timestamps, to obtain (w+1) pieces of audio frames (0131-39 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use timestamps to determine packet loss as taught by Mani in the system Feldbauer in order to better mitigate the effects of packet loss (Mani 0003-04).

Consider claim 26, Feldbauer teaches computer device (abstract), to: 
obtaining an ith audio frame in n consecutive audio frames (0001, audio signal, 0025, blocks of signal which are windows) and obtaining an ith piece of coded data (0025, first encoder encodes signal on block by block basis) and an ith piece of redundant data based on the ith audio frame (0028, redundancy coding for each block), wherein the ith piece of coded data is obtained by coding the ith audio frame (0025, first encoder encodes signal on block by block basis), and the ith piece of redundant data is obtained by coding and buffering the ith audio frame (0028-29, redundancy coding for each block), wherein n is a positive integer, and 1 < i < n; and 
packing the ith piece of coded data and at most m pieces of redundant data before the ith piece of redundant data into an ith audio data packet, wherein m is a preset positive integer (0025 putting encoded signals into packets, 0047, redundant data may be put into different packets).
Feldbauer does not specifically teach the computer system comprising a processor and a memory, wherein the memory is configured to stores at least one instruction.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use standard computer components as taught by Mani in the system of Feldbauer in order to use well known and ubiquitous components for carrying out packet loss concealment.

Consider claim 27, Feldbauer teaches computer device (abstract), to implement the audio decoding method of claim 8 (see rejection of claim 8).
Feldbauer does not specifically teach the computer system comprising a processor and a memory, wherein the memory is configured to stores at least one instruction.
In the same field of packet loss, Mani teaches the computer system comprising a processor and a memory, wherein the memory is configured to stores at least one instruction (0178-80, CPU, memory, software).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use standard computer components as taught by Mani in the system of Feldbauer in order to use well known and ubiquitous components for carrying out packet loss concealment.

Consider claim 28, Feldbauer teaches the computing device according to claim 26, wherein when the processor is configure to pack the ith piece of coded data and the th piece of redundant data into the ith audio data packet the processor is configure to implement the following steps: 
pack a first piece of coded data into a first audio data packet when i= 1 (0025 putting encoded signals into packets in a block by block basis); 
pack the ith piece of coded data and (i-1) pieces of redundant data before the buffered ith piece of redundant data into the ith audio data packet when 1 < i < m (0029, redundant data may be delayed in stream); or 
pack the ith piece of coded data and a buffered (i-m)th piece of redundant data to a buffered (i-1)th piece of redundant data into the ith audio data packet when m < i < n (0029, redundant data may be delayed in stream).

Claim 29 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Consider claim 31, Feldbauer teaches the computing device according to claim 26, wherein the processor is configured to obtain the ith piece of coded data by coding the ith audio frame, and obtaining the ith piece of redundant data by buffering the ith piece of coded data, the processor configure to: 
code the ith audio frame through a first coding scheme to obtain an ith piece of first coded data (figure 3, first encoder, losing coding, 0045 ); and 
code the ith audio frame through a second coding scheme to obtain an ith piece of second coded data, and buffering the ith piece of second coded data as the ith piece 

Consider claim 33, Feldbauer teaches the computing device according to claim 26, wherein the processor is further configure to: 
collect a sound signal to obtain source audio data, wherein the source audio data comprises the n consecutive audio frames (0001, audio signal, 0025, blocks of signal which are windows from input).

Claims 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldbauer in view of Yie et al. (US PAP 2015/0249835).

Consider claim 4, Feldbauer teaches the computing device according to claim 26, but does not specifically teach 
receiving a packet loss ratio transmitted by a receiving end; and  -3-Application No.: PCT/CN2018/106298 Filing Date:September 18, 2018
after packing a current audio data packet, adjusting, according to at least one of the packet loss ratio, a sampling rate or a compression ratio of subsequent audio frames for coding, wherein the sampling rate is positively correlated with the packet loss ratio, and the compression ratio is negatively correlated with the packet loss ratio.
In the same field of packet loss concealment, Yie teaches 
receiving a packet loss ratio transmitted by a receiving end (0132,  and table 1, network performance parameters, including service data unit [packet] loss ratios); and  -3-Application No.: PCT/CN2018/106298 Filing Date:September 18, 2018
after packing a current audio data packet, adjusting, according to at least one of the packet loss ratio, a sampling rate or a compression ratio of subsequent audio frames for coding, wherein the sampling rate is positively correlated with the packet loss ratio, and the compression ratio is negatively correlated with the packet loss ratio (0130, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to add more error correction data as network conditions worsen as taught by Yie in the system of Feldbauer in order to increase availability of transmission capacity when network conditions allow (Yie 0030).

Consider claim 6, Feldbauer teaches the method of claim 5, but does not specifically teach: 
receiving a packet loss ratio transmitted by a receiving end; and 
determining the second coding scheme according to the packet loss ratio.
In the same field of packet loss concealment, Yie teaches 
receiving a packet loss ratio transmitted by a receiving end (0132,  and table 1, network performance parameters, including service data unit [packet] loss ratios); and  -3-Application No.: PCT/CN2018/106298 Filing Date:September 18, 2018
determining the second coding scheme according to the packet loss ratio (0130, Error correction data may be reduced when network conditions are good, i.e. when loss ratios are low.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to add more error correction data as network conditions worsen as 

Consider claim 12, Feldbauer teaches the method of claim 8, but does not specifically teach 
calculating a current packet loss statistics every predetermined duration (0036-37, current network statistics, meaning they must be updated after some duration); and 
transmitting the current packet statistics to a transmitting end (0033 packet loss statistics control transmitted to encoding side).
Feldbauer does not specifically teach that the packet loss statistics are packet loss ratios.
In the same field of packet loss concealment, Yie teaches that the packet loss statistics are packet loss ratios (0132, and table 1, network performance parameters, including service data unit [packet] loss ratios)/
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use packet loss ratios as taught by Yie in the system of Feldbauer in order to increase availability of transmission capacity when network conditions allow (Yie 0030).

Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldbauer in view of Mani as applied to claim 26 above and further Yie et al. (US PAP 2015/0249835).

Consider claim 30, Feldbauer and Mani teach the computer device according to claim 26, but does not specifically teach 
receiving a packet loss ratio transmitted by a receiving end; and  -3-Application No.: PCT/CN2018/106298 Filing Date:September 18, 2018
after packing a current audio data packet, adjusting, according to at least one of the packet loss ratio, a sampling rate or a compression ratio of subsequent audio 
In the same field of packet loss concealment, Yie teaches 
receiving a packet loss ratio transmitted by a receiving end (0132,  and table 1, network performance parameters, including service data unit [packet] loss ratios); and  -3-Application No.: PCT/CN2018/106298 Filing Date:September 18, 2018
after packing a current audio data packet, adjusting, according to at least one of the packet loss ratio, a sampling rate or a compression ratio of subsequent audio frames for coding, wherein the sampling rate is positively correlated with the packet loss ratio, and the compression ratio is negatively correlated with the packet loss ratio (0130, Error correction data may be reduced when network conditions are good, i.e. when loss ratios are low.  Compression ratios is a measure of how much data is transmitted against the original uncompressed signal, and thus more error correction data lowers the compression ratio.  Thus compression ratio and error ratios would be negatively correlated).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to add more error correction data as network conditions worsen as taught by Yie in the system of Feldbauer and Mani in order to increase availability of transmission capacity when network conditions allow (Yie 0030).
Consider claim 32, Feldbauer and Mani teach the computer device according to claim 26, but does not specifically teach: 
receiving a packet loss ratio transmitted by a receiving end; and 
determining the second coding scheme according to the packet loss ratio.
In the same field of packet loss concealment, Yie teaches 
receiving a packet loss ratio transmitted by a receiving end (0132,  and table 1, network performance parameters, including service data unit [packet] loss ratios); and  -3-Application No.: PCT/CN2018/106298 Filing Date:September 18, 2018
determining the second coding scheme according to the packet loss ratio (0130, Error correction data may be reduced when network conditions are good, i.e. when loss ratios are low.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to add more error correction data as network conditions worsen as taught by Yie in the system of Feldbauer and Mani in order to increase availability of transmission capacity when network conditions allow (Yie 0030).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658